UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5968 John Hancock Municipal Securities Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: February 28, 2013 ITEM 1. SCHEDULE OF INVESTMENTS Tax-Free Bond Fund As of 2-28-13 (Unaudited) Maturity Rate (%) date Par value Value Municipal Bonds 97.7% (Cost $447,348,003) Alabama 0.4% Birmingham Special Care Facilities Financing Authority Children's Hospital 6.125 06/01/34 $2,000,000 2,297,500 Arizona 0.5% Maricopa County Pollution Control Corp. El Paso Electric Company Project, Series B 7.250 04/01/40 1,000,000 1,193,790 Phoenix Civic Improvement Corp. Civic Plaza, Series B (Zero Coupon steps up to 5.500% on 7-1-13) (D) Zero 07/01/28 1,000,000 1,226,770 California 18.1% California Statewide Communities Development Authority Kaiser Permanente, Series A 5.000 04/01/42 2,000,000 2,253,400 Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls (Z) Zero 01/15/25 5,000,000 2,480,700 Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity, Series A (Z) Zero 01/01/19 30,000,000 28,056,300 Golden State Tobacco Securitization Corp., Series A-1 4.500 06/01/27 2,500,000 2,339,500 Los Angeles Department of Water & Power 5.000 07/01/43 2,500,000 2,880,400 M-S-R Energy Authority Natural Gas Revenue, Series B 7.000 11/01/34 2,500,000 3,605,975 Madera County Certificates of Participation Valley Children's Hospital (D) 6.500 03/15/15 8,405,000 8,798,606 San Bernardino County Medical Center Financial Project, Series B (D) 5.500 08/01/17 6,160,000 6,456,234 San Bernardino County Medical Center Financing Project 5.500 08/01/22 2,500,000 2,939,675 San Diego Redevelopment Agency City Heights, Series A 5.750 09/01/23 25,000 25,026 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) Zero 01/01/14 5,000,000 4,984,450 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) Zero 01/01/17 4,900,000 4,764,760 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) Zero 01/01/20 2,000,000 1,815,460 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Series A 5.650 01/15/17 10,000,000 9,999,200 Santa Ana Financing Authority Police Administration & Holdings Facility, Series A (D) 6.250 07/01/19 2,000,000 2,381,640 State of California 5.000 09/01/42 4,075,000 4,611,555 State of California 5.250 04/01/35 5,500,000 6,454,250 Colorado 4.2% Colorado Springs Utilities Revenue Series A 5.000 11/15/33 2,000,000 2,333,000 Colorado Springs Utilities Revenue Series C 5.250 11/15/42 2,825,000 3,265,446 Denver, Colorado City & County Airport Revenue Series A 5.250 11/15/36 5,250,000 5,973,503 Denver, Colorado City & County Airport Revenue Series B 5.000 11/15/37 3,230,000 3,700,353 1 Tax-Free Bond Fund As of 2-28-13 (Unaudited) Maturity Rate (%) date Par value Value Colorado (continued) Public Authority for Colorado Energy Natural Gas Revenue 6.250 11/15/28 $3,500,000 $4,509,505 Regional Transportation District Denver Transit Partners 6.000 01/15/41 2,000,000 2,326,900 Connecticut 0.7% Connecticut State Health & Educational Facility Authority Yale University, Series Z3 5.050 07/01/42 3,000,000 3,448,170 District of Columbia 2.8% District of Columbia Tobacco Settlement Financing Corp. 6.500 05/15/33 5,000,000 5,876,100 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series B (D) (Z) Zero 10/01/33 6,565,000 2,502,512 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series B (D) (Z) Zero 10/01/35 6,470,000 2,207,952 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series B (D) (Z) Zero 10/01/36 7,250,000 2,337,473 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series C (Zero Coupon steps up to 6.500% on 10-1-16) (D) Zero 10/01/41 1,750,000 1,737,260 Florida 4.6% Bonnet Creek Resort Community Development District 7.250 05/01/18 1,000,000 1,001,050 Bonnet Creek Resort Community Development District 7.375 05/01/34 1,500,000 1,501,230 Broward, Florida County Airport Revenue 5.000 10/01/37 5,000,000 5,649,950 Crossings at Fleming Island Community Development District Recreation Facilities Improvements, Series C 7.100 05/01/30 1,000,000 896,060 Hernando County, Criminal Justice (D) 7.650 07/01/16 500,000 597,075 JEA Electric System Revenue Series Three - D-2 5.000 10/01/38 7,000,000 7,831,250 Orange County School Board School Improvements, Series A (D) (Z) Zero 08/01/13 5,000,000 4,991,850 Orlando Utilities Commission Electric, Power & Light Revenues, Escrowed to Maturity, Series D 6.750 10/01/17 1,670,000 1,936,131 Georgia 2.0% Atlanta Tax Allocation Eastside Project, Series B 5.600 01/01/30 1,000,000 1,088,290 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Escrowed to Maturity, Series Y (D) 6.500 01/01/17 145,000 158,181 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Escrowed to Maturity, Series Z (D) 5.500 01/01/20 135,000 152,258 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Prerefunded to 1-1-14, Series 2005 (D) 6.500 01/01/17 60,000 63,177 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Series BB 5.700 01/01/19 860,000 979,213 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Series C (D) 5.700 01/01/19 4,515,000 5,324,133 2 Tax-Free Bond Fund As of 2-28-13 (Unaudited) Maturity Rate (%) date Par value Value Georgia (continued) Georgia Municipal Electric Authority Electric, Power & Light Revenues, Series EE (D) 7.250 01/01/24 $2,000,000 $2,906,700 Illinois 3.9% Chicago Board of Education, Series A (D) 5.500 12/01/30 3,650,000 4,659,700 Chicago Tax Increment Revenue Pilsen Redevelopment, Series B 6.750 06/01/22 3,000,000 3,127,140 City of Chicago IL, Series A 5.750 01/01/39 3,200,000 3,756,960 Illinois Development Finance Authority Edison Project (D) 5.850 01/15/14 3,000,000 3,117,060 Illinois Finance Authority Rush University Medical Center, Series A 7.250 11/01/38 1,500,000 1,884,930 Lake County Community Consolidated School District No: 24 (D)(Z) Zero 01/01/22 2,440,000 1,775,222 Round Lake Lakewood Grove Special Service Area No: 1 Prerefunded to 3-1-13 6.700 03/01/33 956,000 975,588 Will County Community Unit School District No: 365 (D)(Z) Zero 11/01/21 1,130,000 963,167 Indiana 0.7% Indiana Finance Authority Duke Energy, Series B 6.000 08/01/39 3,000,000 3,486,150 Kentucky 1.2% Kentucky Economic Development Finance Authority Louisville Arena, Series A-1 (D) 6.000 12/01/33 1,000,000 1,114,480 Kentucky Economic Development Finance Authority Norton Healthcare, Prerefunded to 10-1-13, Series C (D) 6.100 10/01/21 1,770,000 1,848,747 Kentucky Economic Development Finance Authority Norton Healthcare, Series C (D) 6.100 10/01/21 3,230,000 3,334,684 Louisiana 1.3% Louisiana Local Government Environmental Facilities Westlake Chemical Corp. Projects 6.750 11/01/32 2,500,000 2,834,750 Louisiana Local Government Environmental Facilities Westlake Chemical Corp. Projects., Series A-1 6.500 11/01/35 1,500,000 1,771,710 Parish of St. Charles Valero Energy Corp. (P) 4.000 12/01/40 2,000,000 2,201,340 Massachusetts 7.6% Commonwealth of Massachusetts Series C (D) 5.500 12/01/24 8,000,000 10,674,720 Massachusetts Bay Transportation Authority Sales Tax Revenue, Series A-2 (Z) Zero 07/01/26 8,595,000 5,041,999 Massachusetts Development Finance Agency Harvard University Series B 5.000 10/15/40 2,775,000 3,235,262 Massachusetts State Department of Transportation Highway Revenue Tolls, Series B 5.000 01/01/37 5,000,000 5,587,950 Massachusetts Water Pollution Abatement, Series A 6.375 02/01/15 30,000 30,164 Massachusetts Water Resources Authority Water Revenue, Series A 5.000 08/01/40 9,975,000 11,509,055 Metropolitan Boston Transit Parking Corp. 5.250 07/01/36 3,475,000 4,020,332 Michigan 0.7% Detroit Water Supply System Water Revenue, Series B (D) 7.000 07/01/36 1,000,000 1,207,560 3 Tax-Free Bond Fund As of 2-28-13 (Unaudited) Maturity Rate (%) date Par value Value Michigan (continued) Wayne County Airport Authority Detroit Metropolitan Airport, Series A 5.000 12/01/37 $2,450,000 $2,749,292 Nebraska 3.0% Central Plains Energy Project Revenue Natural Gas Revenue, Series A 5.250 12/01/20 4,970,000 5,651,387 Omaha Public Power District Electric, Power & Light Revenues, Escrowed to Maturity, Series B 6.200 02/01/17 965,000 1,090,788 Omaha Public Power District Electric, Power & Light Revenues, Series A 5.000 02/01/42 3,875,000 4,448,384 Omaha Public Power District Electric, Power & Light Revenues, Series B 5.000 02/01/36 4,000,000 4,600,000 New Jersey 3.8% New Jersey State Turnpike Authority Highway Revenue Tolls, Series I 5.000 01/01/35 4,250,000 4,755,325 New Jersey Transportation Trust Fund Authority Series B 5.000 06/15/42 2,500,000 2,747,100 Tobacco Settlement Financing Corp. Prerefunded to 6-1-13 6.250 06/01/43 4,000,000 4,063,080 Tobacco Settlement Financing Corp. Prerefunded to 6-1-13 6.750 06/01/39 5,000,000 5,085,050 Tobacco Settlement Financing Corp., Series 1A 4.500 06/01/23 3,295,000 3,278,723 New York 18.5% Brooklyn Arena Local Development Corp. Barclays Center Project 6.250 07/15/40 1,000,000 1,198,590 Hudson Yards Infrastructure Corp. Series A 5.750 02/15/47 3,500,000 4,165,560 Long Island Power Authority Electric, Power & Light Revenues, Series C (D) 5.250 09/01/29 2,000,000 2,467,340 Metropolitan Transportation Authority 5.000 11/15/42 4,525,000 5,071,711 New York City Industrial Development Agency Terminal One Group Association Project AMT (P) 5.500 01/01/24 1,500,000 1,654,800 New York City Municipal Water Finance Authority Water Revenue, Series 2009-EE 5.250 06/15/40 3,000,000 3,492,450 New York City Municipal Water Finance Authority Water Revenue, Series GG-1 5.000 06/15/39 8,000,000 9,151,600 New York City Transitional Finance Authority Government Fund/Grant Revenue, Series S-4 5.500 01/15/39 3,725,000 4,251,529 New York City Transitional Finance Authority Income Tax Revenue, Series S-3 5.250 01/15/39 3,000,000 3,354,450 New York City Transitional Finance Authority Income Tax Revenue, Series S-3 5.375 01/15/34 3,000,000 3,431,820 New York Liberty Development Corp. 1 World Trade Center Project 5.000 12/15/41 8,500,000 9,595,140 New York Liberty Development Corp. 4 World Trade Center Project 5.000 11/15/31 5,000,000 5,716,250 New York Liberty Development Corp. Goldman Sachs Headquarters 5.250 10/01/35 4,495,000 5,355,298 New York State Dormitory Authority Income Tax Revenue, Series A 5.000 02/15/39 2,500,000 2,879,325 New York State Dormitory Authority State University Dormitory, Series A 5.000 07/01/35 7,250,000 8,359,033 4 Tax-Free Bond Fund As of 2-28-13 (Unaudited) Maturity Rate (%) date Par value Value New York (continued) New York State Dormitory Authority State University Educational Facilities, Series A 5.500 05/15/19 $1,000,000 $1,190,860 New York State Thruway Authority General Revenue, Series I 5.000 01/01/42 4,050,000 4,541,103 Port Authority of New York & New Jersey 144th Construction Project 5.000 10/01/29 3,500,000 3,950,975 Port Authority of New York & New Jersey 5th Installment Special Project AMT 6.750 10/01/19 7,820,000 7,819,296 Port Authority of New York & New Jersey JFK International Airport Terminal 6.000 12/01/42 2,000,000 2,369,860 Triborough Bridge & Tunnel Authority Highway Revenue Tolls 5.000 11/15/33 4,025,000 4,513,877 Westchester Tobacco Asset Securitization Corp. Public Improvements, Prerefunded to 7-15-17 6.950 07/15/39 2,000,000 2,561,020 Ohio 0.9% Ohio Higher Educational Facility Commission 5.000 01/01/38 4,000,000 4,514,360 Oklahoma 1.3% Grand River Dam Authority, Series A 5.250 06/01/40 4,000,000 4,663,280 Tulsa Airport Improvement Trust Series A AMT (P) 7.750 06/01/35 2,000,000 2,173,620 Oregon 1.0% Clackamas County School District No. 12, Series B (D) 5.000 06/15/28 3,630,000 4,143,899 Western Generation Agency Wauna Cogeneration Project, Series B AMT 5.000 01/01/14 1,100,000 1,107,326 Pennsylvania 1.7% Allegheny County Redevelopment Authority Pittsburgh Mills Project 5.600 07/01/23 1,000,000 1,031,210 Philadelphia Authority for Industrial Development Commerical Development AMT 7.750 12/01/17 3,250,000 3,255,265 Philadelphia School District, Series E 6.000 09/01/38 4,000,000 4,684,120 Puerto Rico 4.1% Commonwealth of Puerto Rico Public Improvement, Series A 5.500 07/01/39 3,000,000 3,072,390 Commonwealth of Puerto Rico Public Improvement, Series A 5.750 07/01/41 5,000,000 5,259,800 Puerto Rico Electric Power Authority Electric, Power & Light Revenues, Series XX 5.250 07/01/40 2,500,000 2,525,600 Puerto Rico Public Buildings Authority Government Facilities, Series P (D) 6.750 07/01/36 3,000,000 3,319,800 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series A (Zero coupon steps up to 6.750% on 8-1-16) Zero 08/01/32 4,000,000 4,236,040 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series C 5.250 08/01/41 3,000,000 3,159,930 Rhode Island 0.1% Town of Tiverton Mount Hope Bay Village, Series A 6.875 05/01/22 795,000 803,403 5 Tax-Free Bond Fund As of 2-28-13 (Unaudited) Maturity Rate (%) date Par value Value South Carolina 3.7% Richland County International Paper Company AMT 6.100 04/01/23 $3,325,000 3,371,450 South Carolina State Public Service Authority Santee Cooper, Series A 5.500 01/01/38 6,000,000 6,965,400 South Carolina State Public Service Authority Santee Cooper, Series E 5.000 01/01/40 8,000,000 8,998,480 South Dakota 1.0% Educational Enhancement Funding Corp., Series B 6.500 06/01/32 5,000,000 5,049,450 Texas 8.2% City of Austin Electric & Utility Revenue 5.000 11/15/40 2,000,000 2,294,840 City of Dallas Waterworks & Sewer System 5.000 10/01/35 5,000,000 5,743,800 City of Dallas Waterworks & Sewer System 5.000 10/01/36 5,000,000 5,801,600 City of San Antonio Electric & Gas, Series A 5.000 02/01/34 4,330,000 5,027,260 Houston Independent School District Public Financing Corp. Cesar Chavez Project, Series A (D) (Z) Zero 09/15/16 570,000 545,832 Lower Colorado River Authority Electric, Power & Light Revenues 5.000 05/15/40 5,000,000 5,555,000 Lower Colorado River Authority Prerefunded to 5-15-19 5.625 05/15/39 190,000 240,772 Lower Colorado River Authority Transmission Services Corp., Series A 5.000 05/15/41 2,500,000 2,809,225 Lower Colorado River Authority Unrefunded 2012-1 5.625 05/15/39 3,810,000 4,403,331 North Texas Tollway Authority Highway Revenue Tolls, Series K-2 6.000 01/01/38 3,250,000 3,688,588 Texas Municipal Power Agency Revenue 5.000 09/01/40 6,000,000 6,690,360 Utah 0.1% Salt Lake City IHC Hospital, Inc., Escrowed to Maturity, Series A 8.125 05/15/15 355,000 380,319 Washington 0.3% Washington Public Power Supply Systems Electric, Power & Light Revenues, Series B 7.125 07/01/16 1,500,000 1,818,855 Wyoming 0.7% Campbell County Solid Waste Facilites Revenue Basin Electric Power Company, Series A 5.750 07/15/39 3,000,000 3,432,660 Other 0.6% Centerline Equity Issuer Trust, Series A-4-1 (S) 5.750 05/15/15 3,000,000 3,259,347 6 Tax-Free Bond Fund As of 2-28-13 (Unaudited) Short-Term Investments 1.4% (Cost $7,425,000) Par value Value Repurchase Agreement 1.4% Repurchase Agreement with State Street Corp. dated 2-28-13 at 0.010% to be repurchased at $7,425,002 on 3-1-13, collateralized by $5,765,000 U.S. Treasury Bond, 4.625% due 2-15-40 (valued at $7,574,334, including interest) $7,425,000 7,425,000 Total investments (Cost $454,773,003)† 99.1% Other assets and liabilities, net 0.9% Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. (D) Bond is insured by one of these companies: As a % of total Insurance coverage investments Ambac Financial Group, Inc. 3.6% Assured Guaranty Corp. 1.9% Assured Guaranty Municipal Corp. 1.2% CIFG Holdings, Ltd. 0.5% Commonwealth Gtd. 0.6% Financial Guaranty Insurance Company 1.0% National Public Finance Guarantee Corp. 6.6% (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) Zero Coupon bonds are issued at a discount from their principal amount in lieu of paying interest periodically. † At 2-28-13, the aggregate cost of investment securities for federal income tax purposes was $451,434,158. Net unrealized appreciation aggregated $68,597,053, of which $68,892,772 related to appreciated investment securities and $295,719 related to depreciated investment securities. 7 Tax-Free Bond Fund As of 2-28-13 (Unaudited) The Fund had the following sector composition as a percentage of net assets on 2-28-13: General Obligation 5.7% Revenue Bonds Transportation 20.0% Utilities 19.6% Education 6.6% Development 6.6% Airport 6.4% Tobacco 5.4% Water & Sewer 5.3% Health Care 4.4% Pollution 2.8% Facilities 1.9% Other Revenue 13.0% Short-Term Investments & Other 2.3% 8 Tax-Free Bond Fund As of 2-28-13 (Unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
